Citation Nr: 1125461	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disorder manifested by imbalance and vertigo/dizziness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand of the Veteran's claim is necessary due to non substantial compliance with the Board's prior November 2010 remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although the agency of original jurisdiction is required to comply with remand orders, it is substantial compliance-not absolute compliance-that is required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding no Stegall violation when an examiner made an ultimate determination that "substantially complied with" the Board's remand order).

Pursuant to November 2010 Board remand directives, the Veteran was afforded an appropriate VA examination to obtain a definitive diagnosis of the Veteran's problems and to obtain a medical nexus opinion.  The Board instructed the examiner to provide complete rationale for all conclusions and opinions rendered.

In December 2010, the Veteran was afforded a VA Ear, Nose and Throat examination.  The examiner reviewed the claims file and noted the Veteran's history of treatment for vertigo, dizziness, Meniere's disease, labyrinthitis, and transient global amnesia.  The examiner also noted the Veteran's March 1967 inservice injury, when he was hit in the helmet by a bullet or other projectile.  The examiner diagnosed benign positional vertigo, Meniere's disease, and imbalance secondary to positional vertigo and Meniere's disease and opined that it is less likely that the Veteran's complaints of imbalance are related to any disease or injury incurred during service.  

Notably, the VA examiner did not provide rationale in support of the medical opinion rendered and did not address the Veteran's reported continuity of symptomotology.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the VA examiner did not fully comply with Board remand directives.  Thus, as substantial compliance has not been shown, a supplemental opinion is unfortunately necessary.  See Dyment, 13 Vet. App. at 146-47.  

Accordingly, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination or opinion regarding the issue on appeal has not been met and that a supplemental opinion must be obtained.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the December 2010 examiner (or other appropriate VA examiner) for a supplemental opinion.  Specifically, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed positional vertigo and/or Meniere's disease is/are related to any disease or injury incurred during service.  In answering this question, the examiner must consider and discuss the incident in March 1967 when the Veteran was injured due to being hit in the helmet by a bullet or other projectile as well as his assertions as to a continuity of relevant symptoms since service.  A complete rationale should be given for all conclusions and opinions expressed in a legible report.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  Then, readjudicate the issue on appeal based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


